DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 4, 7, 8, 10, 11, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over JENG et al. (US 20160264696 A1, hereinafter referred to as “Jeng”) in view of Chen (US 20160368210 A1, hereinafter referred to as “Chen”).

Regarding Claim 1. (Original), Jeng discloses a failure detection apparatus for a photoreactive system (0005), the apparatus comprising: 
a light-emitting device configured to emit light into and along a plane of a membrane (0047; Figures 1-8; “[0047] The light emission unit 700 can be any light source unit capable of displaying visible lights, such as any electronic device with a display screen, for example, the above-exemplified electronic device, a display device, digital television, and so on. For instance, the light emission unit 700 generates a visible light having a wavelength in a range of 400 nm to 700 nm. For example, various flat or curved displays such as LCD, OLED, and so on of electronic devices can be served as the light emission unit.”), the membrane being a bottom surface of a resin tub , wherein the light has a wavelength that is different from a photopolymerization wavelength of resin in the resin tub, and wherein the membrane is transparent to the wavelength of the light and to the photopolymerization wavelength (0051 and 0082; Figures 1-8; “[0051] In addition, the accommodation unit 300 can be a transparent or semi-transparent container for receiving a printing material, such as one of the above examples of photocurable resin composition. In order to prevent the curing of the photocurable resin composition of the invention and formation of the object from being influenced by any ambient light source, a cover 200 can be added in the system to cover the base 100 so as to form a darkroom 201, wherein the cover 200 can be an opaque box or a cover.”).

However, Jeng  failed to disclose an imaging device oriented to capture an image of light emitted from the membrane.

However, Chen, in the same field of endeavor, shows a failure detection apparatus wherein an imaging device oriented to capture an image of light emitted from the membrane (0029; Figure 1B; “[0029] In some implementations, the continuous resin flow MVP-SLA system 120 can be configured to support monitoring of the fabrication process. For example, to support the fabrication monitoring capabilities, the system 120 includes components of the optical system that are designed to enable human eye observation of various aspects of 3D printing, such as viewing of the projection video image and the fabrication results, for instance. As shown in FIG. 1B, the system 120 includes a beam splitter 128 utilized for changing the direction of a light beam emitted from DMD projector 121 (e.g., projected video) and a camera 130 employed for observation of the video projection result. Accordingly, a simultaneous checking of the fabrication result can be achieved using the system 120, as the condition of the fabrication, for example an object on platform 125, can be captured by the camera 130. Further, images captured by the camera 130 can be subsequently communicated and shown on a display device connected to the system 120, for example a monitor of the computer 126.”).

Therefore, It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to incorporate the imaging device (camera) oriented to capture an image of light emitted from the membrane as shown in Chen in the 3D printing apparatus of Jeng in order to monitor the quality of the 3D printing and curing process.
Regarding Claim 2. (Original), Jeng in view of Cheng shows the apparatus of claim 1 as shown above. 
Jeng discloses the apparatus of claim 1, further comprising a transparent sheet adjacent to the bottom surface of the resin tub, the transparent sheet supporting the membrane (0045; Figure 1; “[0045] The accommodation unit 300 is used for accommodating a printing material; the printing material includes a resin that is capable of being cured due to light absorption, such as any one of the above examples of the photocurable resin composition. During printing, a first surface 301 of the accommodation unit 300 faces the light emission unit 700, and the formation unit 600 moves correspondingly with respect to the first surface 301 of the accommodation unit 300.”).


Regarding Claim 4. (Original), Jeng in view of Chen shows the apparatus of claim 1 as shown above. 

Chen further shows a failure detection apparatus wherein the mirror is reflective for the wavelength of the light from the light-emitting device and transmissive for the photopolymerization wavelength (0026; Figure 1B; “”); 
the mirror is angled relative to the membrane and reflects the image to the imaging device (0026 and 0029; Figure 1B; “[0026] FIG. 1B shows an example of a mask video projection based stereolithography (MVP-SLA) system 120. … As illustrated, the light then propagates from the DMD projector 121 to a lens 129 that can affect the focus of a light beam, and is subsequently reflected by mirror 131 to be directed towards a bottom surface of tank 124. The DMD projector 121, lens 129, and mirror 131 can operate according to various settings and/or configurations such as a projection distance, frame rate, and focus so as to achieve a desired quality of the projection image within a designated fabrication area of the tank 124.”, and “[0029] … As shown in FIG. 1B, the system 120 includes a beam splitter 128 utilized for changing the direction of a light beam emitted from DMD projector 121 (e.g., projected video) and a camera 130 employed for observation of the video projection result. Accordingly, a simultaneous checking of the fabrication result can be achieved using the system 120, as the condition of the fabrication, for example an object on platform 125, can be captured by the camera 130. Further, images captured by the camera 130 can be subsequently communicated and shown on a display device connected to the system 120, for example a monitor of the computer 126.”); and 
the imaging device is off-axis from a central axis perpendicular to the plane of the membrane (0029; Figure 1B; “[0029] In some implementations, the continuous resin flow MVP-SLA system 120 can be configured to support monitoring of the fabrication process. For example, to support the fabrication monitoring capabilities, the system 120 includes components of the optical system that are designed to enable human eye observation of various aspects of 3D printing, such as viewing of the projection video image and the fabrication results, for instance. As shown in FIG. 1B, the system 120 includes a beam splitter 128 utilized for changing the direction of a light beam emitted from DMD projector 121 (e.g., projected video) and a camera 130 employed for observation of the video projection result. Accordingly, a simultaneous checking of the fabrication result can be achieved using the system 120, as the condition of the fabrication, for example an object on platform 125, can be captured by the camera 130. Further, images captured by the camera 130 can be subsequently communicated and shown on a display device connected to the system 120, for example a monitor of the computer 126.”).

The motivation used to combine the teaching of Chen in to the teaching of Jeng to the rejection of claim 1.


Regarding Claim 7. (Original), Claim 7 has limitations similar to those treated in the rejection to the claim 1 as discussed above, and have been rejected for the same reasons of obviousness as used above.

Regarding Claim 8. (Original), Jeng in view of Chen shows the apparatus of claim 7 as shown above. Jeng further discloses the apparatus of claim 7, further comprising a substrate holder, wherein: 
the light-emitting device is coupled to a surface of the substrate holder  (0053 and 0055; Figure 3; “[0053] FIG. 3 is a cross-sectional view illustrating a three-dimensional printing system, according to an embodiment of the invention. In FIG. 3, the accommodation unit 300 of the three-dimensional printing system can be disposed above a holding part 400 and thus be aligned with the light emission unit 700. ...”); and 
an edge of the substrate is supported by the substrate holder and placed adjacent to the light-emitting device (0053 and 0055; Figure 3; “[0053] FIG. 3 is a cross-sectional view illustrating a three-dimensional printing system, according to an embodiment of the invention. In FIG. 3, the accommodation unit 300 of the three-dimensional printing system can be disposed above a holding part 400 and thus be aligned with the light emission unit 700. ...”).


Regarding Claim 10. (Original), Jeng in view of Chen shows the apparatus of claim 7 as shown above. Jeng further discloses the apparatus of claim 7, wherein the substrate is a glass sheet having a sheet plane with a size equal to or greater than the plane of the membrane (0069-0070; “[0069] Glass substrates of 4 cm.sup.2 are prepared. A photocurable resin composition of 0.05 g is dropped on the glass substrate by using a Pasteur pipette, and the glass substrate is overlapped with another one. The amount of cumulative radiation exposure is then measured by using a cumulative light meter UIT-201 equipped with an optical receiver UVD-405PD manufactured by USHIO CO., LTD; e.g., the result is 300 mJ/cm.sup.2. The photocurable resin composition, after irradiated by an LCD light source, forms a hardened film. One of the overlapped glass substrates is then stripped and a finger contact with the substrate surface is taken. After that, the surface condition of the hardened film is observed with a microscope. It is found that the hardened film has no traces of the finger at all.”).
Regarding Claim 11. (Original), Claim 11 has limitations similar to those treated in the rejection to the claim 4 above, and have been rejected for the same reasons of obviousness as used above.


Regarding Claim 15. (Original), Method claim 15 is drawn to the method of using the corresponding apparatus claimed in claims 1 and 7. Therefore method claim 15 corresponds to apparatus claims 1 and 7 are rejected for same reasons of obviousness as used above.


Regarding Claim 19. (Original), Method claim 19 is drawn to the method of using the corresponding apparatus claimed in claims 4 and 11. Therefore method claim 19 corresponds to apparatus claims 4 and 11 are rejected for same reasons of obviousness as used above.


Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeng in view of Chen as applied to claims 1 and 7 above, and further in view of (US 20180194075 A1, hereinafter referred to as “Hardee”).

Regarding Claim 3. (Original), Jeng in view of Chen shows the apparatus of claim 1, but failed to show wherein the light-emitting device is an infrared (IR) light source and the imaging device is an infrared camera.
0045 and 0060; Figures 2 and 4; “[0045] Referring now to FIG. 2, illustrative cloud computing environment 50 is depicted. As shown, cloud computing environment 50 comprises one or more cloud computing nodes 10 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA), cellular telephone, or tablet 54A, desktop computer 54B, and/or laptop computer 54C, as well as 3D printer 54D, may communicate. In one example, sensors 56 are coupled to 3D printer 54D (and/or a computing system within 3D printer and/or the other computing devices within cloud computing environment 50). For example, the sensors 56 may be installed on an interior of the 3D printer in such a manner to scan the object being created during the 3D printing process and/or otherwise monitor the 3D printing process. The sensors 56 may be, for example, cameras (e.g., visible light cameras), infrared sensors (or cameras), X-ray sensors (or cameras), ultrasonic modules, or any other type of sensor/device suitable for monitoring the 3D printing process.”).
Therefore, It would have been obvious to the person of having ordinary skilled in the art before the effective filing date of the invention to incorporate the IR light source and infrared camera as shown in Hardee in the 3d printing system of Jeng in view of Chen in order to yield a predictable result.


Regarding Claim 9. (Original), Claim 9 has limitations similar to those treated in the rejection to the claim 3 above, and have been rejected for the same reasons of obviousness as used above.


Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jeng in view of Chen as applied to the claims above, and further in view of BULLER et al. (US 20180186067 A1, hereinafter referred to as “Buller”).

Regarding Claim 5. (Original), Jeng in view of Chen shows the apparatus of claim 1, but failed to show wherein the membrane comprises a plurality of layers, the layers having different indices of refraction from each other. 
However, Buller, in the same field of endeavor, shows a failure detection apparatus wherein the membrane comprises a plurality of layers, the layers having different indices of refraction from each other (0242 and 0243; Figure 15; “[0242] In some embodiments, the astigmatism system includes two or more optical elements (e.g., lenses, FIG. 15,1510, 1530). The optical elements may diverge or converge an irradiating energy (e.g., beam) that travels therethrough. The optical elements may have a constant focus. The optical elements may have a variable focus. At times, the optical element may converge the rays of the energy beam. At times, the optical element may diverge the rays of the energy beam. For example, the first optical element may be a diverging lens. The astigmatism system may comprise one or more medias (e.g., 1515, 1525). The medium may have a high refractive index (e.g., a high refractive index relative to the wavelength of the incoming energy beam). At least one medium may be stationary, translating, or rotating (e.g., rotating along an axis, FIG. 15, 1520, 1550). Translating and/or rotating may be performed before, after, or during at least a portion of the 3D printing. ….”).
Therefore, it would have been obvious to person of having ordinary skilled in the art before the effective filing date of the invention to incorporate the layers having different indices of refraction from each other as shown in Buller in the 3d printing system of Jeng in view of Chen in order to yield a predictable result

Regarding Claim 6. (Original), Claim 6 has limitations similar to those limitations treated in the rejection to claim 5, however, the claim 6 further limits a middle layer in the plurality of layers has an index of refraction that is less than the indices of refraction of an upper layer and a lower layer surrounding the middle layer.
Buller, however, shows the astigmatism system may comprise one or more medias (e.g., 1515, 1525). The medium may have a high refractive index (e.g., a high refractive index relative to the wavelength of the incoming energy beam) (0242; Figure 15). 
Therefore, It would have been with the ordinary skill in the art to make the middle layer index of refraction higher or lower that the upper and lower layer index of refraction in order to the create the layers having different indices of refraction from each other. 
The motivation used to combine the teaching of Buller in to the teaching of Jeng to the rejection of claim 5 also applies to the rejection of claim 6.


Regarding Claims 13 and 14. (Original), Claims 13 and 14 have limitations similar to those treated in the rejection to the claims 5 and 6 above, and have been rejected for the same reasons of obviousness as used above.


Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeng in view of Chen as applied to the claims above, and further in view of Lin et al. (US 20180348646 A1, hereinafter referred to as “Lin”).
Regarding Claim 12. (Original), Jeng in view of Chen shows the apparatus of claim 7 as discussed in the rejections above, but failed to show the apparatus of claim 7 further comprising a second light-emitting device configured to emit light of a second wavelength into and along a plane of the membrane, the second wavelength being different from the wavelength of the light emitted into the substrate; and
wherein the imaging device is further configured to capture a second image of the light of the second wavelength emitted from the membrane.
However, Lin, in the same field of endeavor, shows a failure detection apparatus comprising a second light-emitting device configured to emit light of a second wavelength into and along a plane of the membrane, the second wavelength being different from the wavelength of the light emitted into the substrate (0035, 0039 and 0041; Figure 1 and 3; “[0035] Multiple devices emitting various wavelengths and/or intensities of light, including a light projection device 126 and light sources 128, can be positioned below the window 106 and in communication to the computer 118 (or other controller). …” and “[0039] The light sources 128 direct a second light having a second wavelength into the liquid 104 in the reservoir 102. The second light may be provided as multiple beams from the light sources 128 into the build area simultaneously. As an alternative, the second light may be generated from the light sources 128 and provided as a single beam (e.g., uniform beam) into the beam area. The second wavelength emitted by the light sources 128 is selected to produce photoinhibition in the photoactive resin in the liquid 104 and is used to create a photoinhibition layer 134 within the liquid 104 directly adjacent to the window 106. …”); 
wherein the imaging device is further configured to capture a second image of the light of the second wavelength emitted from the membrane (0061, 0035, 0039 and 0041; Figure 1 and 3; “[0061] The build area 320 may be defined based, in part, on a throw ratio of the projection light source 304 (e.g., a throw ratio for projection optics 132 or a light projection device 126). The throw ratio is defined as a ratio between a projection length 322 defined as a distance from the final lens in the projection light source 304 to a plane 324 and a width 326 of a projected beam (e.g., a projected image). The build area 320 is depicted in FIG. 3B along the x-axis, but it should be understood that the build area extends into the y-axis and is defined on an x-y plane. In some implementations, the build area described is located within the photoinitiation layer (e.g., the photoinitiation layer 130) in the liquid of the reservoir.”). 

Therefore, it would have been obvious to person of having ordinary skilled in the art before the effective filing date of the invention to incorporate the different (second) wavelength light emitted as shown in Lin in the 3d printing system of Jeng in view of Chen in order to yield a predictable result.


Regarding Claim 20. (Original), Method claim20 is drawn to the method of using the corresponding apparatus claimed in claim 12. Therefore method claim 20 corresponds to apparatus claim 12 is rejected for same reasons of obviousness as used above.



Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding Claim 1. (Original), DeSimone et al. (US 20160325493 A1, hereinafter referred to as “DeSimone”) discloses a failure detection apparatus for a photoreactive 3D printing system, the apparatus comprising: 
a light-emitting device configured to emit light into and along a plane of a membrane (0111; Figure 2; “[0111] A non-limiting embodiment of an apparatus of the invention is shown in FIG. 2. It comprises a radiation source 11 such as a digital light processor (DLP) providing electromagnetic radiation 12 which though reflective mirror 13 illuminates a build chamber defined by wall 14 and a rigid build plate 15 forming the bottom of the build chamber, which build chamber is filled with liquid resin 16. …”), the membrane being a bottom surface of a resin tub , wherein the light has a wavelength that is different from a photopolymerization wavelength of resin in the resin tub, and wherein the membrane is transparent to the wavelength of the light and to the photopolymerization wavelength (0113; Figure 2; “[0113] Build plates 15 used to carry out the present invention generally comprise or consist of a (typically rigid or solid, stationary, and/or fixed) semipermeable (or gas permeable) member, alone or in combination with one or more additional supporting substrates (e.g., clamps and tensioning members to rigidify an otherwise flexible semipermeable material). The rigid semipermeable member can be made of any suitable material that is optically transparent at the relevant wavelengths (or otherwise transparent to the radiation source, whether or not it is visually transparent as perceived by the human eye—i.e., an optically transparent window may in some embodiments be visually opaque), including but not limited to porous or microporous glass, and the rigid gas permeable polymers used for the manufacture of rigid gas permeable contact lenses. …”).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASMAMAW G TARKO whose telephone number is (571)272-9205. The examiner can normally be reached Monday -Friday 9:00 Am - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ASMAMAW G. TARKO/
Patent Examiner, Art Unit 2482




/CHRISTOPHER S KELLEY/            Supervisory Patent Examiner, Art Unit 2482